                  Case 20-12962 Doc 108 Filed 07/14/21 Page 1 of 4
             Case 8:20-cv-02326-PX Document 19 Filed 07/14/21 Page 1 of 4



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

HARMEET BAWA,                                          *

         Appellant,                                    *

    v.                                                 *             Civil Action No. 8:20-cv-02326-PX

NEWREZ LLC, et al.                                     *

         Appellees.                           *
                                             ***
                                      MEMORANDUM OPINION

         Pending before the Court is pro se Debtor-Appellant Harmeet Bawa (“Bawa”)’s appeal

of the Bankruptcy Court’s decision overruling Bawa’s objection to Appellee NewRez LLC, d/b/a

Shellpoint Mortgage Servicing (“NewRez”)’s claim in Bawa’s Chapter 13 bankruptcy. 1 ECF

Nos. 1, 16. NewRez pursued the claim as servicing agent for the secured creditor, Bank of New

York Mellon (the “Bank”), concerning the Bank’s mortgage loan on Bawa’s home. ECF No. 17.

For the reasons stated below, the Bankruptcy Court’s July 27, 2020 order is affirmed.

   I.    Background

         On or about April 13, 2006, Harmeet Bawa and her husband, Jaswant Bawa (collectively

“the Bawas”), purchased real property at 12802 Grand Elm Street in Clarksburg, Maryland (the

“Property”). ECF No. 16-2 at 11. To finance the purchase, the Bawas executed a Promissory

Note, secured by a Deed of Trust on the Property (collectively “the mortgage loan”). Id. at 11–

14, 21–32. For quite some time, the Bawas struggled to make payments on the mortgage loan.

On September 22, 2016, Jaswant Bawa entered into a “Home Affordable Modification

Agreement” (the “HAMP”) with Select Portfolio Servicing, Inc. Id. at 15–20. The HAMP



         1
         Bawa was previously represented by counsel at the beginning of this appeal; however, counsel has
withdrawn from the case and Bawa now proceeds pro se. ECF No. 13.
               Case 20-12962 Doc 108 Filed 07/14/21 Page 2 of 4
          Case 8:20-cv-02326-PX Document 19 Filed 07/14/21 Page 2 of 4



adjusted the monthly mortgage payments for 164 months, culminating in a final “balloon”

payment of the loan balance on May 1, 2036. Id. Per the terms of the HAMP, Jaswant was able

to execute the agreement without Harmeet. Id. at 15, 20.

       In April 2019, the Bank began foreclosure proceedings on the Property. Carrie M. Ward

v. Harmeet Bawa, Civ. No. 465352V (Cir. Ct. Montgomery Cnty. filed April 5, 2019); ECF No.

17-2. While the foreclosure action was pending, Harmeet Bawa filed for Chapter 13 bankruptcy.

ECF No. 6-1. NewRez, in turn, filed a Proof of Claim for the outstanding balance on the

mortgage loan as secured by the Property. ECF No. 16-2 at 1–10. In response, Harmeet Bawa

filed an objection to the claim, pursuant to Bankruptcy Rule 3007, arguing that the HAMP, as

executed solely by Jaswant, rendered the lien on the Property invalid because the Property was

held by the Bawas as tenants by the entirety. ECF No. 6-49.

       In a July 27, 2020 Order, the Bankruptcy Court overruled Bawa’s objection. The

Bankruptcy Court construed the objection as a challenge to the validity of the lien on the

Property which must be pursued in an adversarial proceeding, pursuant to Bankruptcy Rules

7001 and 3007(b). ECF No. 1-1. Bawa now appeals that decision. ECF Nos. 1; 16. Because

the Bankruptcy Court is correct as a matter of law, this Court affirms the decision below.

 II.    Standard of Review

       On appeal, this Court reviews the Bankruptcy Court’s legal conclusions de novo and

findings of fact for clear error. In re Dornier Aviation (N. Am.), Inc., 453 F.3d 225, 231 (4th Cir.

2006). A finding of fact is “clearly erroneous” when “although there is evidence to support it,

the reviewing court on the entire evidence is left with the definite and firm conviction that a

mistake has been committed.” United States v. United States Gypsum Co., 333 U.S. 364, 395




                                                 2
                Case 20-12962 Doc 108 Filed 07/14/21 Page 3 of 4
           Case 8:20-cv-02326-PX Document 19 Filed 07/14/21 Page 3 of 4



(1948). On review, this Court may affirm, modify, or reverse the Bankruptcy Court’s order, or

remand with instructions for further proceedings. See Fed. R. Bankr. P. 8013.

III.    Analysis
       As the Bankruptcy Court rightly pointed out, “[i]nitiation of an adversary proceeding is a

prerequisite to challenging the validity or existence of a lien against property of the estate in the

Chapter 13 proceeding.” ECF No. 1-1 at 2 (quoting Cen–Pen Corp. v. Hanson, 58 F.3d 89, 93

(4th Cir. 1995)). Bankruptcy Rule 7001 makes clear that “a proceeding to determine the validity,

priority or extent of a lien or other interest in property” must be litigated as an adversary

proceeding. Fed. R. Bankr. P. 7001(2). See also Cen–Pen Corp. v. Hanson, 58 F.3d at 93; In re

Mansaray-Ruffin, 530 F.3d 230, 234–37 (3d Cir. 2008). By contrast, an objection to claim

brought pursuant to Bankruptcy Rule 3007, expressly excludes any “demand for relief of a kind

specified in Rule 7001 in an objection to the allowance of a claim.” Fed. R. Bankr. P. 3007(b).

Accordingly, the Bankruptcy Court was plainly correct in overruling the objection on the

grounds that, as a challenge to the validity of the mortgage lien, the debtor must initiate an

adversary proceeding.

       On appeal, Bawa reiterates her position below, arguing that the HAMP rendered the lien

on the Property invalid and thus unenforceable. Compare ECF No. 16 at 1–23 & No. 18 at 3

with No. 6-49. To be sure, Bawa seems to suggest that her case is unique, and somehow

deserving of special treatment, because the lien is in fact invalid. ECF No. 16 at 20–21. But this

argument is tautological, for every challenge to the validity of a lien is, by definition, premised

on the debtor’s position that the lien is invalid. And yet, the plain language of Rules 7001 and

3007(b) require that such challenge be brought as an adversary proceeding, not as a claim

objection. See Fed. R. Bankr. P. 7001(2) & 3007. This Bawa did not do. Thus, the Bankruptcy



                                                  3
               Case 20-12962 Doc 108 Filed 07/14/21 Page 4 of 4
          Case 8:20-cv-02326-PX Document 19 Filed 07/14/21 Page 4 of 4



did not err in its July 27, 2020 Order overruling Bawa’s objection. The decision below is,

therefore, AFFIRMED.



       07/14/21                                                           /s/
Date                                                       Paula Xinis
                                                           United States District Judge




                                                4
